DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/330,303 has claims 1-20 pending.

Priority / Filing Date
Applicant’s claims for priority of parent applications No. 14/941,502 (now Pat. No. US 10,318,575) and No. 16/438,336 (now Pat. No. US 11,017,018) which claim priority of provisional application No. US 62/080,198 are acknowledged. The effective filing date for this application is November 14, 2014.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings filed on May 25, 2021 are acceptable for examination purposes.



Notes
Claim 1 recites a method for managing an image catalog. The claimed method is taken in view of the ordered combination of the claim elements to be not implementable in a human mind and/or with the aid of pen and paper. Thus, claim 1 and its dependent claims qualify as statutory subject matters per 35 U.S.C. 101.
Claim 8 recites a computer system comprising one or more processors and memory for implementing the non-abstract idea of claim 1. The claimed memory and processors are taken in view of Applicant’s disclosure (Figures 2-4 and texts) to be implemented by hardware as are well-known in the art. Thus, claim 8 and its corresponding dependent claims qualify as statutory subject matters per 35 U.S.C. 101.
Claim 15 recites a non-transitory medium for implementing the non-abstract idea of claim 1. Thus, claim 15 and its dependent claims qualify as statutory subject matters per 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. US 10318575 and claims 1-11 of Pat. No. US 11017018.
a.	Claims 1-20 of the instant application recite similar limitations and claims 1-20 of ‘575 as being compared in the table below. For the purpose of illustration, only claims 1-7 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (system and medium claims) of claims 1-7 and are therefore not compared for simplicity purposes.  
Instant Application
Pat. No. US 10,318,575
Claim 1
A method of managing an image catalog, performed by one or more servers, each having one or more processors and memory, the method comprising, at the one or more servers: 

receiving reduced-resolution versions of one or more images stored in an image database of an external service distinct from the one or more servers, and receiving a specified subject matter for the one or more images; 

for each of the received reduced-resolution versions, 


creating a respective index entry in the image catalog, the respective index entry comprising one or more keywords extracted from the respective reduced-resolution version by performing semantic analysis on the respective reduced-resolution version using a convolutional neural network trained on images corresponding to the specified subject matter; 


receiving a query from a user; 


matching the query to a first index entry in the image catalog, the first index entry created for a first reduced-resolution version of a first full-resolution image stored in the image database of the external service; 







retrieving the first full-resolution image from the image database of the external service; and






transmitting the first full-resolution image to the user.
Claim 1
A method of managing an image catalog, performed by one or more servers, each having one or more processors and memory, the method comprising:

receiving, by the one or more servers, reduced-resolution versions of one or more images, the one or more images stored in a first image database of an external service, wherein the first image database of the external service is distinct from the one or more servers;
for each respective image of the one or more images stored in the first image database of the external service: 

analyzing, by the one or more servers, a reduced-resolution version of the respective image to extract respective keywords that describe the respective image; and 

creating, by the one or more servers, a respective index entry in the image catalog, wherein the respective index entry includes the respective keywords;

receiving, by the one or more servers, a query from user;

matching, by the one or more servers, the query to a first index entry in the image catalog, wherein the first index entry corresponds to a first image stored as a full-resolution version in the first image database;
transmitting, by the one or more servers to an owner of the first image, a request for authorization of the user to view the first image;

in accordance with a determination that the user is authorized to view the first image: 

retrieving, by the one or more servers, the full-resolution version of the first image from the first image database of the external service; 

temporarily storing, b the one or more servers, the full-resolution version of first image in a temporary storage of the one or more servers; and 

transmitting, by the one or more servers, the full-resolution version of the first image to the user, and releasing, by the one or more servers, the full-resolution version of the first image from the temporary storage in response to the transmitting the full-resolution version of the first image to the user.
Claim 2
The method of claim 1, wherein the analyzing of the respective image to extract the respective keywords comprises performing deep convolutional neural network semantic analysis on the respective image.
Claim 3
The method of claim 2, further comprising receiving a specified subject matter for the one or more images, wherein the deep convolutional neural network semantic analysis uses a neural network trained on images corresponding to the specified subject matter.
Claim 2
The method of claim 1, wherein the first index entry comprises a respective color palette for the first reduced-resolution version.
Claim 5
The method of claim 1, wherein the analyzing of the respective image to extract the respective keywords comprises extracting a color palette for the respective image.
Claim 3
The method of claim 1, wherein the first index entry comprises one or more known faces in the first reduced-resolution version.
Claim 6
The method of claim 1, wherein the analyzing of the respective image to extract the respective keywords comprises identifying one or more known faces in the respective image.
Claim 4
The method of claim 1, wherein the first index entry comprises one or more known human bodies based on body features. 
Claim 7
The method of claim 1, wherein the analyzing of the respective image to extract the respective keywords comprises identifying one or more known human bodies based on body features.
Claim 5
The method of claim 1, wherein the first index entry comprises metadata associated with the first reduced-resolution version, wherein the metadata is selected from the group consisting of: 

date or time when the first full-resolution image was created, location where the first full-resolution image was created, identification of a camera that took the first full- resolution image, and identification of camera attributes that took the first full-resolution image. 
Claim 8
The method of claim 1, further comprising for each respective image:
identifying metadata associated the respective image, wherein the respective metadata is selected from the group consisting of 
date or time when the respective image was created, location where the respective image was created, identification of a camera that took the respective image, and identification of camera attributes that took the respective image; and
storing the respective metadata as part of the respective index entry for the respective image.

Claim 6
The method of claim 1, wherein transmitting the first full-resolution image to the user is in response to a determination that the user is authorized to access the first full-resolution version.
Claim 1
…transmitting, by the one or more servers to an owner of the first image, a request for authorization of the user to view the first image…

Claim 7
The method of claim 1, wherein performing semantic analysis on the respective reduced-resolution version comprises applying optical character recognition to extract one or more respective keywords from the respective reduced resolution version.
Claim 4
The method of claim 1, wherein the analyzing of the respective image to extract the respective keywords comprises using optical character recognition


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing an image catalog.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effectively filed to modify or to omit the additional elements of claims 1-20 of ‘575 in view of the cited references of record below to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element ad its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
b.	Claims 1-20 of the instant application recite similar limitations and claims 1-11 of ‘018 as being compared in the table below. For the purpose of illustration, only claims 1-7 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (system and medium claims) of claims 1-7 and are therefore not compared for simplicity purposes.  
Instant Application
Pat. No. US 11,017,018
Claim 1
A method of managing an image catalog, performed by one or more servers, each having one or more processors and memory, the method comprising, at the one or more servers: 

receiving reduced-resolution versions of one or more images stored in an image database of an external service distinct from the one or more servers, and receiving a specified subject matter for the one or more images; 

for each of the received reduced-resolution versions, 

creating a respective index entry in the image catalog, the respective index entry comprising one or more keywords extracted from the respective reduced-resolution version by performing semantic analysis on the respective reduced-resolution version using a convolutional neural network trained on images corresponding to the specified subject matter; 

receiving a query from a user; 

matching the query to a first index entry in the image catalog, the first index entry created for a first reduced-resolution version of a first full-resolution image stored in the image database of the external service; 









retrieving the first full-resolution image from the image database of the external service; and 


transmitting the first full-resolution image to the user.
Claim 1
A method of managing an image catalog, performed by one or more servers, each having one or more processors and a memory, the method comprising, at the one or more servers:

receiving reduced-resolution versions of one or more images stored in a first image database of an external service distinct from the one or more servers, and receiving a specified subject matter for the one or more images;

for each of the received reduced-resolution versions, 

creating a respective index entry in the image catalog, the respective index entry comprising one or more keywords extracted from the respective reduced-resolution version by performing semantic analysis on the respective reduced-resolution version using a deep convolutional neural network trained on images corresponding to the specified subject matter;

receiving a query from a user;

matching the query to a first index entry in the image catalog, the first index entry corresponding to a first image stored as a full-resolution version in the first image database of the external service;

transmitting, to an owner of the first image, a request for authorization of the user to view the first image; and

in accordance with a determination that the user is authorized to view the first image:

retrieving the full-resolution version of the first image from the first image database of the external service; and

transmitting the full-resolution version of the first image to the user.
Claim 2
The method of claim 1, wherein the first index entry comprises a respective color palette for the first reduced-resolution version.
Claim 2
The method of claim 1, wherein each index entry comprises a respective color palette for the respective reduced-resolution version.
Claim 3
The method of claim 1, wherein the first index entry comprises one or more known faces in the first reduced-resolution version.
Claim 3
The method of claim 1, wherein each index entry comprises one or more known faces in the respective reduced-resolution version.
Claim 4
The method of claim 1, wherein the first index entry comprises one or more known human bodies based on body features. 
Claim 3
The method of claim 1, wherein each index entry comprises one or more known faces in the respective reduced-resolution version.
Claim 5
The method of claim 1, wherein the first index entry comprises metadata associated with the first reduced-resolution version, wherein the metadata is selected from the group consisting of: 



date or time when the first full-resolution image was created, location where the first full-resolution image was created, identification of a camera that took the first full- resolution image, and identification of camera attributes that took the first full-resolution image. 
Claim 4
The method of claim 1, further comprising for each respective image of the one or more images:
identifying metadata associated with the respective reduced-resolution version, wherein the metadata is selected from a group consisting 
of 

date or time when the respective image was created, location where the respective image was created, identification of a camera that took the respective image, and identification of camera attributes that took the respective image; and
storing the metadata as part of the respective index entry for the respective reduced-resolution version.
Claim 6
The method of claim 1, wherein transmitting the first full-resolution image to the user is in response to a determination that the user is authorized to access the first full-resolution version.
Claim 1
…transmitting, to an owner of the first image, a request for authorization of the user to view the first image…

Claim 7
The method of claim 1, wherein performing semantic analysis on the respective reduced-resolution version comprises applying optical character recognition to extract one or more respective keywords from the respective reduced resolution version.
See Adcock et al. (Pub. No. US 2011/0081075) for using OCR to extract keywords from reduced resolution version (see mapping and motivation to combine with ‘018 below)


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing an image catalog.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effectively filed to modify or to omit the additional elements of claims 1-11 of ‘018 in view of the cited references of record below to arrive at claims 1-20 of the instant application for the purpose of managing digital images by dynamically processing requests associated with different versions of requested images based on an association between low-resolution versions and high-resolutions versions of the requested images.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (Pub. No. US 2003/0236752, published on December 25, 2003; hereinafter Dawson) in view of Adcock et al. (Pub. No. US 2011/0081075, published on April 7, 2011; hereinafter Adcock).

Regarding claims 1, 8, and 15, Dawson clearly shows and discloses a method (Abstract) of managing an image catalog, performed by one or more servers, each having one or more processors and memory; a computer system for managing an image catalog, comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for performing the method; and a non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a computer system for managing an image catalog, the one or more programs comprising instructions for performing the method (Figures 1-2), wherein the method comprising: 
receiving reduced-resolution versions of one or more images stored in a first image database of an external service distinct from the one or more servers (retrieving a new image, preferably low resolution, from each participating user (Step 96) and adding the image to the compilation of digital images to be shared, [0081]), and receiving a specified subject matter for the one or more images (the host user providing information or event criteria to the controlling computer 14 that further defines the image sharing event such as a theme of the digital images to be shared. A theme can be for an example, but not by way of limitation, a category of pictures such as "baby" pictures or "birthday" pictures, a common event such as Christmas, Easter, Independence Day, a specific product offered for sale, vacation, specific products being auctioned or any other way of categorizing information to be viewed, [0063]); 
for each of the received reduced-resolution versions, creating a respective index entry in the image catalog (the submitted image is added to the compilation of digital images of shared images maintained by controlling computer 14, [0070]. Image specific information 132 is also shown which can provide information such as the unique image sharing event number, the identity of the image owner, or any other information that is associated with the image and desired by the user, [0087]. Figure 23A shows an index for the compilation of shared digital images); 
receiving a query from a user (window 350 is a list 352 of criterion that the user can select from which determines where the user begins viewing images in the compilation of digital images being shared. In the default mode, the user begins viewing the sequence of images from the point in which he left off. Other choices include, but are not limited to, starting with a specific image, starting with images added after a specific date and/or time, or any other criterion that further includes sorting by image content (i.e. only show me the images that have dogs and were added after a specific time and date), [0110]); 
matching the query to a first index entry in the image catalog (If a good and/or service is subsequently requested of this particular image by a user, the controlling computer 14 maintains a list of images, their owners, and their storage location (which may or may not be on computer 16) for retrieval in conjunction with the providing of the good and/or service requested. The sharing software transmits a copy of the full resolution shared image back to the controlling computer 14 which stores the full size shared image to facilitate the providing of goods and/or services that any participating user may request, [0070]), the first index entry created for a first reduced-resolution version of a first full-resolution image stored in the image database of the external service (Controlling computer 14 must retrieve high resolution images from the various participant's computers when the imagettes associated with those images have been selected for printing or other goods and/or services. The sharing software of each user keeps track of the individual images selected by the user and retrieves the high resolution images from the computer on which they originated. This retrieval is facilitated by the controlling computer 14 supplying the electronic address of the participant's computer where the image of interest is stored, [0089]); 

retrieving the full-resolution version of the first image from the first image database of the external service (Controlling computer 14 must retrieve high resolution images from the various participant's computers when the imagettes associated with those images have been selected for printing or other goods and/or services, [0089]); and
transmitting the full-resolution version of the first image to the user (Button 127 causes the selected image to be transferred from the image owner's computer to the computer of the requesting user, [0088]-[0089]). 
Adcock then discloses the respective index entry comprising one or more keywords extracted from the respective reduced-resolution version (the search results returned to users include thumbnails of extracted stationary content that contains the keywords entered by users. In some embodiments, the keywords can be highlighted (e.g., shown in a different color, typeface or font) where they appear on the thumbnails of the extracted content, [0112]) by performing semantic analysis on the respective reduced-resolution version using a convolutional neural network trained on images corresponding to the specified subject matter (The stationary frames 1906, the frames that have a face and no informational content 1912, and the frames that have informational content and no faces 1914 are then used to train the support vector machine (SVM) 1916. Note that any supervised multi-class (or at least two-class) classifiers (e.g., a neural network, a Gaussian mixture model, boosting classifiers, nearest neighbor classifiers, decision tree classifiers, etc.) may be used in lieu of the SVM, [0115]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Adcock with the teachings of Dawson for the purpose of managing digital images by dynamically processing requests associated with different versions of requested images based on an association between low-resolution versions and high-resolutions versions of the requested images.
Regarding claims 5, 12, and 18, Dawson then discloses for each respective image: 
identifying metadata associated the respective reduced-resolution version, wherein the respective metadata is selected from the group consisting of date or time when the respective image was created, location where the respective image was created, identification of a camera that took the respective image, and identification of camera attributes that took the respective image (the host user providing information or event criteria to the controlling computer 14 that further defines the image sharing event such as a theme of the digital images to be shared. A theme can be for an example, but not by way of limitation, a category of pictures such as "baby" pictures or "birthday" pictures, a common event such as Christmas, Easter, Independence Day, a specific product offered for sale, vacation, specific products being auctioned or any other way of categorizing information to be viewed, [0063]).
Regarding claims 6, 13, and 19, Dawson then discloses transmitting the first full-resolution image to the user is in response to a determination that the user is authorized to access the first full-resolution version (Retrieval of the high resolution image can optionally include a permission step required of the image owner, [0089]).  
Regarding claims 7, 14, and 20, Adcock further discloses performing semantic analysis on the respective reduced-resolution version comprises applying optical character recognition to extract one or more respective keywords from the respective reduced resolution version (The server 110 uses (1702) an optical character recognition technique to extract text from the set of key frames. Next, the server 110 indexes (1704) the extracted text. The keywords can be highlighted (e.g., shown in a different color, typeface or font) where they appear on the thumbnails of the extracted content, [0112].  A face detection technique 1908 and an informational content detection technique 1910 (e.g., OCR) are applied to the non-stationary frames 1904 to group the non-stationary frames 1904 into frames that have a face and no informational content 1912 and frames that have informational content and no faces 1914, [0115]).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Adcock and further in view of Gallagher et al. (Pub. No. US 2009/0310863, published on December 17, 2009; hereinafter Gallagher).

Regarding claims 2, 9, and 16, Gallagher then discloses the first index entry comprises a respective color palette for the first reduced-resolution version (extracting features from the scanned digital image and extracting thumbnail features from the imagettes (thumbnails) from the index prints. For example, the features can be histograms of color values contained in the images. Then, the similarity between the scanned digital image and any thumbnail image is assessed by comparing the features and the thumbnail features (e.g. by computing the distances between the histograms with L1 distance, L2 distance, or .chi..sup.2 distance), [0097]).
XXX XXXs gfasgfIt would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Gallagher with the teachings of Dawson, as modified by Adcock, for the purpose of managing a collection of digital images based on color features of thumbnails associated with the digital images.
Claims 3-4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Adcock and further in view of Chen et al. (Pub. No. US 2015/0296228, filed on July 7, 2014; hereinafter Chen).

Regarding claims 3, 10, and 17, Chen then discloses the first index entry comprises one or more known faces in the first reduced-resolution versions (the presence of Mr. Buffett's face can be identified by performing a process 1600 involving initially performing (1602) a face detection process. A region determined to contain a face can then be analyzed (1604) to locate landmark features 1502 such as the corners of the face's eyes, the tip of the face's nose, and the edges of the face's mouth, [0129]).  
XXX XXXs gfasgfIt would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chen with the teachings of Dawson, as modified by Adcock, for the purpose of analyzing and extracting features of displayed multimedia content to enable efficient retrieval of the multimedia content using the extracted features.

Regarding claims 4, and 11, Chen then discloses the first index entry comprises one or more known human bodies based on body features (the presence of Mr. Buffett's face can be identified by performing a process 1600 involving initially performing (1602) a face detection process. A region determined to contain a face can then be analyzed (1604) to locate landmark features 1502 such as the corners of the face's eyes, the tip of the face's nose, and the edges of the face's mouth, [0129]).

Related Prior Art
The following references are deemed relevant to the claims:
Ho et al. (Pub. No. US 2013/0259399) teaches analysis of the high level features of a video by using the calculated low level features of the video. For example, in the analysis of the video of a baseball game, a feature calculating unit may use the colors and edge information to perform scene classification and detect the ball trajectory and motions of people, thereby analyzing the baseball game is in play or suspended. In addition, the feature calculating module may use the captions or specific pictures (e.g. the thumbnail of the baseball park or the profile of the baseball game) within the video, and keyword phrases or speeches to analyze different concepts within the video. 
Wyeld (Pub. No. US 2013/0097554) teaches identifying digital or electronic documents (eg PDF's MS office documents, etc) in an electronic library, archive or database. The operating system or other application may generate a thumbnail image of the document (or the front page of a document) which can be associated and used in the 3D display. Associated metadata can include file metadata (eg creation date, size), thumbnail metadata (colour, objects), location in the database (index, nearby or related documents), and bibliographic details (author, title, date). A user could then search or browse the database and visualise the results using the 3D display to assist in identifying documents or a document of interest.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                       November 3, 2022